895 F.2d 1419
Unpublished Disposition
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.

William C. VOSBURGH, Plaintiff-Appellant,v.COUNTY OF MARIN, Defendant-Appellee.
No. 88-2646.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 24, 1990.*Decided Feb. 6, 1990.
Before EUGENE A. WRIGHT, FARRIS and NOONAN, Circuit Judges.


1
MEMORANDUM**


2
William Vosburgh appeals the district court's grant of summary judgment in favor of the defendants, dismissing his section 1983 action against Marin County, the county sheriff, and the county jailer.  Vosburgh claims that the defendants violated his constitutional rights by enforcing a court order jailing him for two days for failing to pay a $50 speeding ticket or do community service.


3
We have examined the record and find that Vosburgh has not raised any genuine issues of material fact as to whether the order committing him was facially invalid.  The defendants are entitled to summary judgment on these grounds alone.  The jailer has quasi-judicial immunity for faithfully executing a facially valid court order.   See Coverdell v. Department of Social and Health Services, 834 F.2d 758, 764-65 (9th Cir.1987).  The County and the county sheriff are not liable if the order was valid.  Even if the court order were facially invalid and the County and the county sheriff were potentially liable, Vosburgh has not demonstrated the inadequate training of county personnel or the existence of a policy of enforcing facially invalid orders necessary to support his claim.   See City of Canton v. Harris, 109 S. Ct. 1197, 1204-05 (1989).  The district court's grant of summary judgment was proper.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for submission without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Circuit Rule 36-3